            Case 2:19-cv-00479-KJM-DMC Document 53 Filed 02/26/21 Page 1 of 2


1 McGREGOR W. SCOTT
  United States Attorney
2 KELLI L. TAYLOR
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700
  Facsimile: (916) 554-2900
5

6    Attorneys for United States
7

8                                   IN THE UNITED STATES DISTRICT COURT
9                                      EASTERN DISTRICT OF CALIFORNIA
10

11   ELIZABETH HYLTON, an individual,                        CASE NO. 2:19-CV-00479-KJM-DMC
12                                   Plaintiff,              ORDER TO MODIFY THE SCHEDULING ORDER
                                                             BY EXTENDING SPECIFIED DEADLINES BY
13                            v.                             APPROXIMATELY 60 DAYS
14   UNITED STATES OF AMERICA,
15                                  Defendant.
16

17           Based on the parties’ stipulation and good cause appearing, the Court hereby extends the following

18   original deadlines in this case (ECF 44) as set forth below:
19         Events                           Original Deadlines (ECF 44)       New Deadlines
           Last Day to Completion           March 9, 2021                     May 13, 2021
20         Non-Expert Discovery
21         Last Day to File Discovery       January 13, 2021                  April 2, 2021
           Motions
22         Disclosure Liability             April 16, 2021                    June 11, 2021
           Experts
23         Disclosure                       May 21, 2021                      July 16, 2021
           Supplemental/Rebuttal
24
           Liability Experts
25         Last Day to Complete             July 23, 2021                     August 20, 2021
           Liability Expert Discovery
26         Last Day to File                 July 23, 2021                     September 3, 2021
           Dispositive Motions Based
27         on Liability Issues
28

     [Proposed] Order To Modify the Scheduling Order         1
30   Hylton v. United States, 2:19-cv-479 KJM DMC
            Case 2:19-cv-00479-KJM-DMC Document 53 Filed 02/26/21 Page 2 of 2


1    This Order does not change any other deadlines in the Court’s original scheduling order, including
2    damage expert disclosures and discovery, including conducting an Independent Medical Examination.
3    IT IS SO ORDERED.

4

5    Dated: February 25, 2021
                                                       ____________________________________
6                                                      DENNIS M. COTA
                                                       UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [Proposed] Order To Modify the Scheduling Order     2
30   Hylton v. United States, 2:19-cv-479 KJM DMC
